 



Exhibit 10.2

 

 

Corporate Leadership Team

Incentive Plan

 

 

 

 

As adopted effective March 2, 2005

 



--------------------------------------------------------------------------------



 



Wilsons Leather

Corporate Leadership Team Incentive Plan

A.       INTRODUCTION AND PURPOSE

     This Plan has been developed to provide opportunities for Wilsons The
Leather Experts Inc. (hereinafter “Wilsons Leather”) to motivate and reward
associates through annual incentive awards. Eligible participants include the
Executive Officers, all Vice Presidents, Directors and all associates below the
Director level that are designated by the Incentive Committee. Cash awards are
based on actual results measured against pre-established corporate financial
objectives (the “Annual Corporate Financial Objectives”). In addition to the
Annual Corporate Financial Objectives, all Executive Officers and eligible
associates on the merchant staff (“Merchant Associates”) also will be subject to
position-specific measures (“Annual Individual Performance Measures”) and
eligible participants other than Executive Officers and Merchant Associates also
may be subject to Annual Individual Performance Measures. Awards are paid in
cash to provide an immediate reward and supplement the Wilsons Leather base
compensation program. Generally, payments are made in March or April following
the end of each Plan Year.

     This plan is intended to be as simple as possible so that the goals are
very clear to all parties. Important features of the Plan are described in this
document. Any questions regarding the interpretation of this Plan, or any
details not covered in this document, will be determined by the Incentive
Committee in its sole discretion.

B.       INCENTIVE PLAN PROVISIONS

     1.       ADMINISTRATION

     The Human Resources group administers the Plan. An Incentive Committee,
consisting of the Vice President-Human Resources and the Chief Executive
Officer, selects the participants in the Plan, establishes Targeted Award
Amounts, as defined below, for participants who are not Executive Officers,
resolves disputes on interpretation and application of the Plan except as
otherwise provided in the Plan, and determines which participants, in addition
to Executive Officers and Merchant Associates, shall have Annual Individual
Performance Measures. The Chief Executive Officer shall determine the Annual
Individual Performance Measures for each participant (other than the Chief
Executive Officer) subject to Annual Individual Performance Measures. The
Compensation Committee establishes Targeted Award Amounts for participants at
the Executive Officer level and shall determine the Annual Individual
Performance Measures for the Chief Executive Officer. The Annual Corporate
Financial Objectives for each Plan Year will be established by the Compensation
Committee.

 



--------------------------------------------------------------------------------



 



     2.       TERMS OF PARTICIPATION AND PRORATIONS

     Incentive-eligible positions, Targeted Award Amounts, the Annual Corporate
Financial Objectives and any applicable Annual Individual Performance Measures
will be established and communicated, as early as practicable after the
beginning of each Plan Year.

     a.       Eligibility Requirements.

     You must be actively employed by Wilsons Leather or one of its direct or
indirect subsidiaries as of the last day of the Plan Year (not the calendar
year) in order to receive an incentive award payment (“Incentive Award Payment”)
for that year. In addition, in order to receive an Incentive Award Payment for a
Plan Year, you must be in an incentive eligible position as of the last day of
the Plan Year, so that associates who transfer during a Plan Year from an
incentive eligible position to an ineligible position will receive no Incentive
Award Payment for that year. Incentive Award Payments generally will be
distributed in March or April following the close of financial records for the
Plan Year.

     Associates on written warning status either at the end of the Plan Year or
on the date the Incentive Award Payment otherwise would be made will receive no
Incentive Award Payment for that Plan Year. Further, associates terminated on or
after the last day of a Plan Year but prior to the date of the Incentive Award
Payment for such Plan Year for a reason that Wilsons Leather determines to be
for cause will receive no Incentive Award Payment for that Plan Year.

     b.       Pro-rated Awards.

     Part-time associates designated by Wilsons Leather as eligible participants
will be eligible to receive a pro-rata Incentive Award Payment reflecting their
part-time status.

     Associates who become participants during a Plan Year will be eligible to
receive a pro-rated Incentive Award Payment for that year reflecting their time
as an eligible participant.

     Associates who transfer from an eligible position to another eligible
position during a Plan Year will receive a pro-rata Incentive Award Payment
based on the time spent in each of the eligible positions. In this situation,
and any other situation where adjustments in base salary occur throughout the
year, the base salary in, and Targeted Award Amount for, each position will be
used to calculate the pro-rata Incentive Award Payment reflecting time and pay
in each situation.

     In each case, a pro-rated Incentive Award Payment will be paid for a Plan
Year only if all the requirements of Section B.2.a. are satisfied for that year.
For purposes of pro-rating Incentive Award Payments under the preceding two
paragraphs, a transfer or other event that occurs prior to the 15th day of a
month will be deemed to have occurred on the first

2



--------------------------------------------------------------------------------



 



day of that month, and a transfer or other event that occurs on or after the
15th day of a month will be deemed to occur on the first day of the following
month.

     A Company—paid leave-of-absence which exceeds eight weeks will result in
the Incentive Award Payment being pro-rated to reflect time on leave which is
greater than eight weeks. An unpaid leave-of-absence will result in the
Incentive Award Payment being pro-rated for time on unpaid-leave status.

     3.       PERFORMANCE MEASURES

     a.       The Annual Corporate Financial Objectives

     The Annual Corporate Financial Objectives shall be established by the
Compensation Committee after the beginning of each Plan Year and shall be based
on operating profit as determined in accordance with generally accepted
accounting principles (after reduction for bonus expense and related taxes) or
on such alternative performance measures as the Compensation Committee shall
determine after the beginning of the Plan Year.

     b.       Annual Individual Performance Measures.

     The Chief Executive Officer shall establish Annual Individual Performance
Measures after the beginning of the Plan Year for each other Executive Officer
and each eligible Merchant Associate and, in addition, for each eligible
participant other than an Executive Officer or Merchant Associate that the
Incentive Committee determines should be subject to Annual Individual
Performance Measures. The Compensation Committee shall establish Annual
Individual Performance Measures after the beginning of the Plan Year for the
Chief Executive Officer. The Annual Individual Performance Measures may be
objective, subjective or a combination of objective and subjective Annual
Individual Performance Measures that shall be weighted in such manner as shall
be determined by the Chief Executive Officer (or, with respect to Annual
Individual Performance Measures for the Chief Executive Officer, as shall be
determined by the Compensation Committee), provided that Annual Individual
Performance Measures for Merchant Associates shall be based on performance
against Wilsons Leather’s gross margin plan (as described in Section B.4.d.).

     c.       Purpose of Performance Measures

     The performance measures will be established with the intent to motivate
and reward our associates for contributions that successfully drive Wilsons
Leather’s businesses.

     d.       Communication

     A personalized award sheet will be provided to each participant, which
outlines the basis upon which incentives will be awarded.

3



--------------------------------------------------------------------------------



 



     4.       INCENTIVE AWARD PAYMENTS

     a.       Targeted Award Amount

     A targeted award amount (“Targeted Award Amount”) shall be established as
provided in Section B.1. for each participant each Plan Year, expressed as a
percentage of base salary, as early as practicable after the beginning of the
Plan Year. While your Targeted Award Amount communicated to you as early as
practicable after the beginning of each Plan Year is based on your base salary
established during the annual review process conducted by Wilsons Leather as
early as practicable after the beginning of the Plan Year, your actual Incentive
Award Payment will reflect any changes in your base salary during the Plan Year
(subject to the pro-ration provisions set forth in Section B.2.b).

     Your Targeted Award Amount is the amount of your Incentive Award Payment
which will be earned by you with respect to a Plan Year (assuming no change in
your base salary and no transfer between positions during the year) if 100% of
the Annual Corporate Financial Objectives are achieved, 100% of your Annual
Individual Performance Measures, if any, are met, and if the other conditions to
your receipt of your Incentive Award Payment set forth in or established
pursuant to this Plan are satisfied.

     b.       Effect on Incentive Award Payments if Annual Corporate Financial
Objectives are Not Achieved

     If less than 90% of the Annual Corporate Financial Objectives are achieved,
no Incentive Award Payment will be made under the Plan to any participant other
than eligible Merchant Associates, whose Incentive Award Payment shall be
determined pursuant to Section B.4.d. If 90% or more, but less than 100%, of the
Annual Corporate Financial Objectives are achieved, the percentage of the
Targeted Award Amount that an eligible participant will receive for that Plan
Year as an Incentive Award Payment shall be determined on a sliding scale
established by the Chief Executive Officer and approved by the Compensation
Committee as early as practicable after the beginning of the Plan Year, subject
to reduction as provided in Section B.4.c. and, with respect to Merchant
Associates, subject to reduction or addition as provided in Section B.4.d. If
100% or more of the Annual Corporate Financial Objectives are achieved, an
eligible participant will receive as an Incentive Award Payment 100% of the
Targeted Award Amount, subject to reduction as provided in Section B.4.c. and,
with respect to Merchant Associates, subject to reduction or addition as
provided in Section B.4.d. In no event will the Incentive Award Payment to a
participant for a Plan Year exceed the Participant’s Targeted Award Amount for
the Plan Year (except as otherwise provided in Section B.4.d. with respect to
Merchant Associates) and all Incentive Award Payments shall be subject to
reduction as provided in Section B.4.c. if the Annual Individual Performance
Measures of the applicable participant, if any, are not achieved, or to
reduction or addition as provided in Section B.4.d. with respect to Merchant
Associates, and to Section B.2. The Compensation Committee shall determine the
percentage of the Annual Corporate Financial Objectives that have been achieved
for a Plan Year, which determination shall be final and binding.

4



--------------------------------------------------------------------------------



 



     c.       Reductions if Annual Individual Performance Measures Are Not
Achieved

     This Section B.4.c. applies only to Executive Officers and any other
eligible participant (except Merchant Associates) who is subject to Annual
Individual Performance Measures. With respect to each Executive Officer (other
than the Chief Executive Officer) and each other eligible participant (other
than a Merchant Associate) that the Incentive Committee determines should be
subject to Annual Individual Performance Measures, the Chief Executive Officer
after the beginning of each Plan Year shall establish Annual Individual
Performance Measures and a weighting of the Annual Individual Performance
Measures. After the end of the Plan Year, the Chief Executive Officer shall
determine the composite percentage of the Annual Individual Performance Measures
that a participant achieved, which determination shall be final and binding. The
Chief Executive Officer’s Annual Individual Performance Measures shall be
established by the Compensation Committee after the beginning of each Plan Year
and weighted by the Compensation Committee. After the end of the Plan Year, the
Compensation Committee shall determine the composite percentage of the Annual
Individual Performance Measures that the Chief Executive Officer achieved, which
determination shall be final and binding. That percentage so determined by the
Chief Executive Officer (or, with respect to the Annual Individual Performance
Measures for the Chief Executive Officer, by the Compensation Committee) shall
be multiplied by 40% of the Incentive Award Payment that participant would have
received under Section B.4.b. (i.e., based upon the extent to which the Annual
Corporate Financial Objectives were achieved) if 100% of the Annual Individual
Performance Measures had been achieved, and the product of such multiplication
shall be added to 60% of the Incentive Award Payment that participant would have
received under Section B.4.b. (i.e., based upon the extent to which the Annual
Corporate Financial Objectives were achieved) if 100% of the Annual Individual
Performance Measures had been achieved (subject to further pro-ration or
elimination, if any, provided for in Section B.2.) to determine the
participant’s Incentive Award Payment for that Plan Year.

     d.       Modification of Incentive Award Payments for Merchant Associates

     This Section B.4.d. applies only to Merchant Associates. With respect to
eligible Merchant Associates, the Incentive Award Payment shall be determined
pursuant to this Section B.4.d., and Section B.4.c. shall not be applicable
notwithstanding anything to the contrary provided in any other Section or
Subsection of this Plan. The Chief Executive Officer after the beginning of the
Plan Year shall establish Annual Individual Performance Measures for the
Merchant Associates based on performance against Wilsons Leather’s gross margin
plan, which gross margin plan may be based on gross margin dollars, gross margin
return on inventory or such other gross margin objectives as the Compensation
Committee may determine and may be a Company gross margin plan or a business
unit gross margin plan applicable to Merchant Associates in that unit, as
determined by the Compensation Committee. As soon as practical after the
beginning of the Plan Year, the Incentive Committee shall determine the

5



--------------------------------------------------------------------------------



 



percentage of the Incentive Award Payment for Merchant Associates that shall be
based on the achievement of Annual Corporate Financial Objectives (the
“Corporate Objectives Percentage”) and the percentage of the Incentive Award
Payment for Merchant Associates that shall be based on the achievement of the
Annual Individual Performance Measures (the “Gross Margin Percentage”). The sum
of the Corporate Objectives Percentage and the Gross Margin Percentage shall
equal 100%. The Incentive Award Payment for each eligible Merchant Associate for
a Plan Year shall consist of two components: (i) the Corporate Objectives
Percentage multiplied by 100% of the Incentive Award Payment the Merchant
Associate would have received pursuant to Section B.4.b. (i.e., based upon the
extent to which the Annual Corporate Financial Objectives were achieved) if the
Merchant Associate had not been subject to Annual Individual Performance
Measures, and (ii) the Gross Margin Percentage multiplied by the Merchant
Specific Amount. For this purpose, the Merchant Specific Amount shall be 0 if
Wilsons Leather’s gross margin plan is not achieved for the Plan Year, 100% of
the participant’s Targeted Award Amount if Wilsons Leather’s gross margin plan
is achieved but not exceeded for the Plan Year and a percentage of the Targeted
Award Amount determined pursuant to the sliding scale established by the Chief
Executive Officer and approved by the Compensation Committee as early as
practical after the beginning of the Plan Year (not less than 100% of the
participant’s Targeted Award Amount and not to exceed 150% of the participant’s
Targeted Award Amount) if Wilsons Leather’s gross margin plan is exceeded for
the Plan Year. Notwithstanding the foregoing, the Merchant Specific Amount may
be reduced in the discretion of the Incentive Committee after the end of the
Plan Year to the extent determined by the Incentive Committee if Wilsons
Leather’s inventory levels exceed those provided in Wilsons Leather’s plan.

     e.       Incentive Award Payments in Addition to Pool Payments

     The Incentive Award Payments made pursuant to this Section B.4. are in
addition to the Incentive Pool payments to be made pursuant to Section B.5.

     5.       Pool Payments

     a.       Total Pool

     To the extent that more than 100% of the Annual Corporate Financial
Objectives are achieved in a Plan Year, 20% of the excess shall constitute the
incentive pool (the “Incentive Pool”). Not more than the amount of the Incentive
Pool shall be distributed among the eligible participants pursuant to this
Section B.5. For purposes of this Section B.5.a., the amount of the
distributions among the eligible participants shall be deemed to include all
payroll taxes of Wilsons Leather. The only participants who shall receive
distributions from the Incentive Pool for a Plan Year are participants who also
receive Incentive Award Payments for that Plan Year under Section B.4.

     b.       Distribution Among Participants

     As soon as practicable after the later of beginning of the Plan Year or the
date a person becomes an eligible participant, the Incentive Committee shall
establish an amount in dollars that the eligible participant shall be entitled
to

6



--------------------------------------------------------------------------------



 



receive from the Incentive Pool for that Plan Year for each $1,000,000 in excess
of Annual Corporate Financial Objectives for that Plan Year (pro-rated for
amounts that are less than $1,000,000). With respect to Executive Officers, such
amounts shall be approved by the Compensation Committee. The Incentive Committee
shall have discretion to adjust such dollar amounts in the event of promotions,
changes from part-time status to full-time status, from full-time status to
part-time status or changes in part-time status, but shall not be required to do
so. The initial dollar amounts for distribution from the Incentive Pool to each
eligible participant in the event the Annual Corporate Financial Objectives are
exceeded shall be included in the personalized award sheet provided to each
participant. Notwithstanding anything herein stated, (i) no participant will be
entitled to any distribution from the Incentive Pool for a Plan Year in which
the participant does not receive an Incentive Award Payment, (ii) if the total
distributions to be made pursuant to this Section B.5. would otherwise exceed
the amount of the Incentive Pool, the distributions will be pro-rated among the
eligible participants based on ratios equal to what they would have received if
the Incentive Pool had not been capped at 20% of the amount in excess of 100% of
the Annual Corporate Financial Objectives, and (iii) distributions to a
participant from the Incentive Pool shall be limited by Section B.6. Total
distributions pursuant to this Section B.5. may be less than, but not more than,
the total amount of the Incentive Pool.

     6.       Maximum Payment

     Notwithstanding anything to the contrary provided in this Plan, the total
payment for any Plan Year to any participant under this Plan (the sum of the
participant’s Incentive Plan Award and the payment to the participant from the
Incentive Pool) shall not exceed 200% of the participant’s base salary
established during the annual review process conducted by Wilsons Leather as
early as practicable after the beginning of the year, adjusted to reflect any
changes in a participant’s base salary during the Plan Year (subject to the
pro-ration provisions set forth in Section B.2.b.).

     7.       General Provisions

     a.       Plan Year

     This Plan operates on a “Plan Year” that ends on the Saturday nearest
January 31st of each year.

     b.       Tax Withholding

     Wilsons Leather may withhold from any payment to a participant under this
Plan an amount sufficient to cover any required withholding taxes, including the
participant’s social security and Medicare taxes (FICA) and federal, state and
local income taxes with respect to income arising from the payment. All amounts
withheld shall be treated for purposes of this Plan as payments or distributions
to the participant with respect to whom the withholding was made by Wilsons
Leather.

7



--------------------------------------------------------------------------------



 



C.       RIGHTS OF THE PARTICIPANT

     This Plan is not an employment agreement and does not ensure or evidence to
any degree the continued employment of any participant for any time, period or
position. If a participant is covered by a written employment agreement that
specifically refers to this Plan, the participant’s rights and benefits shall be
governed by the terms of the employment agreement to the extent inconsistent
with this Plan.

     No participant shall, by virtue of this Plan, have any interest in any
specific asset or assets of Wilsons Leather or any of its direct or indirect
subsidiaries. A participant has only an unsecured right to receive an Incentive
Award Payment and payment from the Incentive Pool, if any, in accordance with,
and at the time specified by, the Plan.

D.       RIGHTS OF WILSONS LEATHER

     Wilsons Leather reserves the right to change, amend, or terminate this Plan
at any time, with or without notice to participants. Any changes, amendments or
Plan termination may be made only by the Board of Directors of Wilsons Leather
(the “Board”) or delegated by the Board by express delegation to the
Compensation Committee.

8